             Case 3:18-cr-05077-RAJ Document 258 Filed 07/23/21 Page 1 of 2




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        NO. CR18-5077 RAJ
11
                            Plaintiff                  ORDER TERMINATING
12                                                     DEFENDANT=S
                       v.
13                                                     PARTICIPATION IN DREAM
      TIANA GOOD,                                      PROGRAM AND DISMISSING
14                                                     CRIMINAL CHARGE BASED ON
                            Defendant.                 SUCCESSFUL COMPLETION
15                                                     OF DREAM PROGRAM
16
17         On May 13. 2020, the Defendant entered a guilty plea to Count 7 of a Superseding
18 Indictment charging her with possessing methamphetamine with intent to distribute. Dkt.
19 No. 58. The plea was entered pursuant to a plea agreement. Dkt. No. 172. Following
20 entry of her guilty plea, the Defendant was accepted to participate in the Drug Reentry
21 Alternative Model (DREAM) program. The Defendant executed a contract
22 memorializing her acceptance and participation in the program. Dkt. No. 178.
23      The DREAM Executive Review Team, including the undersigned United States
24 District Judge, have determined that the Defendant has successfully complied with the
25 program requirements set forth in the DREAM contract. Having made this determination,
26 the Court hereby orders that:
27       1. Defendant’s participation in the DREAM program is terminated;
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                       UNITED STATES ATTORNEY
                                                                        700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGE
                                                                        SEATTLE, WASHINGTON 98101
     GOOD/CR18-5077RAJ - 1                                                    (206) 553-7970
           Case 3:18-cr-05077-RAJ Document 258 Filed 07/23/21 Page 2 of 2




1         2. On Defendant’s request, her previously entered guilty plea is withdrawn
2            pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
3            finding a fair and just reason having been demonstrated by Defendant’s
4            successful completion of the DREAM program; and
5         3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
6            the criminal charge filed against the Defendant in the above-captioned case is
7            dismissed with prejudice with good cause having been shown by Defendant’s
8            successful completion of the DREAM program.
9
10        DATED this 23rd day of July 2021.
11
12
13                                                 A
14                                                 The Honorable Richard A. Jones
15                                                 United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                       UNITED STATES ATTORNEY
                                                                        700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGE
                                                                        SEATTLE, WASHINGTON 98101
     GOOD/CR18-5077RAJ - 2                                                    (206) 553-7970
